Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 1 of 38 PageID #: 153




                       Exhibit 7
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 2 of 38 PageID #: 154




    U.S. Patent No. 7,588,828




                                 Page 1 of 37
                               Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 3 of 38 PageID #: 155
                                                        U.S. Patent No. 7,588,828: Claim 1
                                                         "1. A nanoparticle comprising:"
    1. A nanoparticle comprising:      The Samsung Q60R QLED TV is an exemplary LED TV (the “Samsung TV”) that includes nanoparticles.




                                             For example, the Samsung TV includes quantum dots (the “Samsung Quantum Dots”)1.



1
 Upon information and belief, all Samsung QLED and QD-OLED TVs listed in Exhibit 6 include the same Quantum Dots. For example, Samsung QLED TV’s display stack includes a
Blue LED and layer of Quantum Dots in a Quantum Dot Layer.

See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (SAIT, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slides
11, 16.
see also e.g., https://www.techradar.com/news/samsung-qled-samsungs-latest-television-acronym-explained;
see also e.g., https://www.samsung.com/global/tv/blog/stained-glass-and-quantum-dot-technology/;
see also e.g., https://www.displaydaily.com/article/display-daily/future-of-quantum-dot-display-niche-or-mainstream;
see also e.g., https://www.techradar.com/news/samsung-qled-samsungs-latest-television-acronym-explained.

Samsung’s QD-OLED TV displays operate in substantially the same way in that they are comprised of a Blue OLED and Quantum Dot layer.

See e.g., https://www.cnet.com/news/samsung-reportedly-working-on-quantum-dot-oled-tv-hybrid/.

                                                                                  Page 2 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 4 of 38 PageID #: 156
                        U.S. Patent No. 7,588,828: Claim 1
                         "1. A nanoparticle comprising:"




        See e.g., https://www.samsung.com/us/televisions-home-theater/tvs/qled-4k-tvs/43-class-q60-qled-smart-4k-uhd-
        tv-2019-qn43q60rafxza/.




        See e.g., https://www.samsung.com/us/televisions-home-theater/tvs/qled-tv/technology/.

        The Samsung Quantum Dots used in the Samsung TV are nanoparticles.




                                       Page 3 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 5 of 38 PageID #: 157
                        U.S. Patent No. 7,588,828: Claim 1
                         "1. A nanoparticle comprising:"




        See e.g., https://news.samsung.com/global/how-qled-achieves-excellence-in-picture-quality;
        See also e.g., https://www.hitechcentury.com/samsungs-next-gen-qled-tv-showcased-at-sea-forum-2017/;




                                      Page 4 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 6 of 38 PageID #: 158
                        U.S. Patent No. 7,588,828: Claim 1
                         "1. A nanoparticle comprising:"




        See e.g., https://www.forbes.com/sites/johnarcher/2017/09/19/what-is-qled-and-why-does-it-matter/#732982817fb3




                                      Page 5 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 7 of 38 PageID #: 159
                        U.S. Patent No. 7,588,828: Claim 1
                         "1. A nanoparticle comprising:"




        See e.g., https://news.samsung.com/za/why-are-quantum-dot-displays-so-good.




                                      Page 6 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 8 of 38 PageID #: 160
                        U.S. Patent No. 7,588,828: Claim 1
                         "1. A nanoparticle comprising:"




        See e.g., https://www.cnet.com/news/quantum-dots-how-nanocrystals-can-make-lcd-tvs-better/.




                                      Page 7 of 37
                             Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 9 of 38 PageID #: 161
                                                           U.S. Patent No. 7,588,828: Claim 1
                          "(i) a molecular cluster compound incorporating ions from groups 12 and 16 of the periodic table, and"
(i) a molecular cluster compound       The Samsung Quantum Dots include a molecular cluster compound incorporating ions from groups 12 and 16 of
incorporating ions from groups 12      the periodic table.
and 16 of the periodic table, and
                                       For example, the Samsung Quantum Dots include an InP core that is surrounded by an oxide layer and two Zn-
                                       based outer shells.




                                                                    Page 8 of 37
  Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 10 of 38 PageID #: 162
                                 U.S. Patent No. 7,588,828: Claim 1
"(i) a molecular cluster compound incorporating ions from groups 12 and 16 of the periodic table, and"




            See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
            Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slides 8, 15.

            Samsung demonstrates that a molecular interface exists between In, P, Zn, and S within their Quantum Dot cores.




                                            Page 9 of 37
  Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 11 of 38 PageID #: 163
                                 U.S. Patent No. 7,588,828: Claim 1
"(i) a molecular cluster compound incorporating ions from groups 12 and 16 of the periodic table, and"

            See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
            Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.

            The interface between In, P, Zn, and S must reside within the InP core since the InP core is surrounded by an oxide
            layer—separating it from the ZnS and ZnSe outer shells.




            See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
            Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.

            This means that the InP core is formed on a molecular cluster compound including, at least, Zn and S, which are
            ions from groups 12 and 16.

            For example, S is an ions from group 16 of the periodic table. Group 16 elements include: O, S, Se, Te, Po, and
            Uuh. Further, Zn is an ion from group 12 of the periodic table. Group 12 elements include: Zn, Cd, Hg, and Cn.




                                            Page 10 of 37
  Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 12 of 38 PageID #: 164
                                 U.S. Patent No. 7,588,828: Claim 1
"(i) a molecular cluster compound incorporating ions from groups 12 and 16 of the periodic table, and"




            See e.g., https://www.jobilize.com/nanotechnology/course/optical-properties-of-group-12-16-ii-vi-semiconductor-
            nanoparticles.

            Further, upon information and belief, Samsung’s Quantum Dots are formed using the following synthesis process,
            which uses a molecular cluster compound incorporating ions from groups 12 and 16 of the periodic table.

            “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate (Zn(OA)2)
            precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and then they were
            converted to InP MSCs as the temperature increased to 170 °C, showing a sharp absorption peak at 370
            nm.”

            See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
            Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
            Technology, Samsung Electronics) (Exhibit 13), at 1497.




                                            Page 11 of 37
  Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 13 of 38 PageID #: 165
                                 U.S. Patent No. 7,588,828: Claim 1
"(i) a molecular cluster compound incorporating ions from groups 12 and 16 of the periodic table, and"




            Id., see also e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
            Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
            Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.

            For example, O is an ions from group 16 of the periodic table. Group 16 elements include: O, S, Se, Te, Po, and
            Uuh. Further, Zn is an ion from group 12 of the periodic table. Group 12 elements include: Zn, Cd, Hg, and Cn.




            See e.g., https://www.jobilize.com/nanotechnology/course/optical-properties-of-group-12-16-ii-vi-semiconductor-
            nanoparticles.




                                            Page 12 of 37
                            Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 14 of 38 PageID #: 166
                                                           U.S. Patent No. 7,588,828: Claim 1
"(ii) a core semiconductor material provided on said molecular cluster compound, wherein the core semiconductor material incorporates ions from groups
                                                             13 and 15 of the periodic table."
(ii) a core semiconductor material     The Samsung Quantum Dots include a core semiconductor material provided on said molecular cluster compound,
provided on said molecular cluster     wherein the core semiconductor material incorporates ions from groups 13 and 15 of the periodic table.
compound, wherein the core
semiconductor material                 For example, the Samsung Quantum Dots include an InP core that is surrounded by an oxide layer and two Zn-
incorporates ions from groups 13       based outer shells.
and 15 of the periodic table.




                                                                    Page 13 of 37
                           Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 15 of 38 PageID #: 167
                                                          U.S. Patent No. 7,588,828: Claim 1
"(ii) a core semiconductor material provided on said molecular cluster compound, wherein the core semiconductor material incorporates ions from groups
                                                            13 and 15 of the periodic table."




                                     See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                                     Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slides 8, 15.

                                     The InP semiconductor core is provided on the molecular cluster compound.

                                     As shown previously, Samsung demonstrates that a molecular interface, within the nanoparticle core, exists
                                     between In, P, Zn, and S within their InP Quantum Dot cores.




                                                                    Page 14 of 37
                           Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 16 of 38 PageID #: 168
                                                          U.S. Patent No. 7,588,828: Claim 1
"(ii) a core semiconductor material provided on said molecular cluster compound, wherein the core semiconductor material incorporates ions from groups
                                                            13 and 15 of the periodic table."




                                     See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                                     Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.




                                                                    Page 15 of 37
                           Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 17 of 38 PageID #: 169
                                                            U.S. Patent No. 7,588,828: Claim 1
"(ii) a core semiconductor material provided on said molecular cluster compound, wherein the core semiconductor material incorporates ions from groups
                                                             13 and 15 of the periodic table."
                                       See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                                       Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.

                                     Further, upon information and belief, Samsung’s Quantum Dots are formed using the following synthesis process,
                                     which includes a core semiconductor material provided on said molecular cluster compound, wherein the core
                                     semiconductor material incorporates ions from groups 13 and 15 of the periodic table.

                                     “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate (Zn(OA)2)
                                     precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and then they were
                                     converted to InP MSCs as the temperature increased to 170 °C, showing a sharp absorption peak at 370
                                     nm.”

                                     See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                     Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                     Technology, Samsung Electronics) (Exhibit 13), at 1497.




                                     Id., see also e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                     Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                     Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.

                                     Samsung’s Quantum Dot synthesis process demonstrates that, at least, In(LA)3 and (TMS)3P are provided on a
                                     molecular cluster.




                                                                    Page 16 of 37
                           Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 18 of 38 PageID #: 170
                                                           U.S. Patent No. 7,588,828: Claim 1
"(ii) a core semiconductor material provided on said molecular cluster compound, wherein the core semiconductor material incorporates ions from groups
                                                            13 and 15 of the periodic table."
                                       The InP semiconductor core in the Samsung Quantum Dots includes ions from groups 13 and 15 of the periodic
                                       table. Group 13 elements include: B, Al, Ga, In, Tl, and Uut. Group 15 elements include: N, P, As, Sb, Bi, and
                                       Uup.




                                     See e.g., https://www.askiitians.com/iit-jee-s-and-p-block-elements/boron-family.html.




                                     See e.g., https://periodictableprojectblog.wordpress.com/2016/02/14/group-15/.

                                                                    Page 17 of 37
                              Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 19 of 38 PageID #: 171
                                                          U.S. Patent No. 7,588,828: Claim 14
                                      "14. A method of producing nanoparticles, the method comprising the steps of:"
    14. A method of producing          The Samsung Q60R QLED TV is an exemplary LED TV (the “Samsung TV”) that includes nanoparticles.
    nanoparticles, the method
    comprising the steps of:




                                             For example, the Samsung TV includes quantum dots (the “Samsung Quantum Dots”)2.




2
  Upon information and belief, all Samsung QLED TVs listed in Exhibit 6 include the same Quantum Dots. For example, Samsung QLED TV’s display stack includes a Blue LED and
layer of Quantum Dots in a Quantum Dot Layer.

See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (SAIT, Samsung Electronics), Quantum Dot Forum 2018 Presentation at Slides 11, 16.
see also e.g., https://www.techradar.com/news/samsung-qled-samsungs-latest-television-acronym-explained;
see also e.g., https://www.samsung.com/global/tv/blog/stained-glass-and-quantum-dot-technology/;
see also e.g., https://www.displaydaily.com/article/display-daily/future-of-quantum-dot-display-niche-or-mainstream;
see also e.g., https://www.techradar.com/news/samsung-qled-samsungs-latest-television-acronym-explained.

Samsung’s QD-OLED TV displays operate in substantially the same way in that they are comprised of a Blue OLED and Quantum Dot layer.

See e.g., https://www.cnet.com/news/samsung-reportedly-working-on-quantum-dot-oled-tv-hybrid/.

                                                                                 Page 18 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 20 of 38 PageID #: 172
                            U.S. Patent No. 7,588,828: Claim 14
        "14. A method of producing nanoparticles, the method comprising the steps of:"




         See e.g., https://www.samsung.com/us/televisions-home-theater/tvs/qled-4k-tvs/43-class-q60-qled-smart-4k-uhd-
         tv-2019-qn43q60rafxza/.




         See e.g., https://www.samsung.com/us/televisions-home-theater/tvs/qled-tv/technology/.

         The Samsung Quantum Dots used in the Samsung TV are nanoparticles.




                                       Page 19 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 21 of 38 PageID #: 173
                            U.S. Patent No. 7,588,828: Claim 14
        "14. A method of producing nanoparticles, the method comprising the steps of:"




         See e.g., https://news.samsung.com/global/how-qled-achieves-excellence-in-picture-quality;
         See also e.g., https://www.hitechcentury.com/samsungs-next-gen-qled-tv-showcased-at-sea-forum-2017/;




                                       Page 20 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 22 of 38 PageID #: 174
                            U.S. Patent No. 7,588,828: Claim 14
        "14. A method of producing nanoparticles, the method comprising the steps of:"




         See e.g., https://www.forbes.com/sites/johnarcher/2017/09/19/what-is-qled-and-why-does-it-matter/#732982817fb3




                                       Page 21 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 23 of 38 PageID #: 175
                            U.S. Patent No. 7,588,828: Claim 14
        "14. A method of producing nanoparticles, the method comprising the steps of:"




         See e.g., https://news.samsung.com/za/why-are-quantum-dot-displays-so-good.




                                       Page 22 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 24 of 38 PageID #: 176
                            U.S. Patent No. 7,588,828: Claim 14
        "14. A method of producing nanoparticles, the method comprising the steps of:"




         See e.g., https://www.cnet.com/news/quantum-dots-how-nanocrystals-can-make-lcd-tvs-better/.

         Samsung’s Quantum Dots include an InP-based core, a first ZnSe shell, and a second ZnS shell.




                                       Page 23 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 25 of 38 PageID #: 177
                            U.S. Patent No. 7,588,828: Claim 14
        "14. A method of producing nanoparticles, the method comprising the steps of:"




         See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
         Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slides 8, 15.

         Samsung demonstrates that a molecular interface exists between In, P, Zn, and S within their Quantum Dot cores.




                                        Page 24 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 26 of 38 PageID #: 178
                            U.S. Patent No. 7,588,828: Claim 14
        "14. A method of producing nanoparticles, the method comprising the steps of:"




         See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
         Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.

         Samsung’s Quantum Dots are produced using a method. For example, Samsung discloses the use of a “one pot
         synthesis with high concentration” to make Quantum Dots.




                                       Page 25 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 27 of 38 PageID #: 179
                            U.S. Patent No. 7,588,828: Claim 14
        "14. A method of producing nanoparticles, the method comprising the steps of:"




         See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
         Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.

         Further, Samsung depicts a lab scale reaction setup for Quantum Dot synthesis and the injection of metal-organics
         (“nanoparticle precursor composition”).




                                        Page 26 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 28 of 38 PageID #: 180
                            U.S. Patent No. 7,588,828: Claim 14
        "14. A method of producing nanoparticles, the method comprising the steps of:"




         See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
         Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 13.

         Further, Samsung discloses various large scale and mass production reaction setups for Quantum Dot synthesis.




                                        Page 27 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 29 of 38 PageID #: 181
                            U.S. Patent No. 7,588,828: Claim 14
        "14. A method of producing nanoparticles, the method comprising the steps of:"




         See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
         Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 10.




                                       Page 28 of 37
                           Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 30 of 38 PageID #: 182
                                                          U.S. Patent No. 7,588,828: Claim 14
                           "providing a nanoparticle precursor composition comprising group 13 ions and group 15 ions; and"
providing a nanoparticle precursor   The method used to synthesize the Samsung Quantum Dots provides a nanoparticle precursor composition
composition comprising group 13      comprising group 13 and group 15 ions.
ions and group 15 ions; and
                                     For example, upon information and belief, Samsung’s Quantum Dots are formed using the following synthesis
                                     process, which converts a nanoparticle precursor composition to a material of the nanoparticles:

                                    “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate (Zn(OA)2)
                                    precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and then they were
                                    converted to InP MSCs as the temperature increased to 170 °C, showing a sharp absorption peak at 370
                                    nm.”

                                    See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                    Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                    Technology, Samsung Electronics) (Exhibit 13), at 1497.




                                    Id., see also e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                    Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                    Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.

                                    Samsung’s Quantum Dot synthesis process demonstrates that, at least, In(LA)3 and (TMS)3P are precursor species
                                    comprised of ions contained in Samsung’s resulting Quantum Dot nanoparticle core. Id.

                                    Samsung also demonstrates that a molecular interface exists between In, P, Zn, F, and S within their Quantum Dot
                                    cores, which means that precursor species containing, at least, In, P, Zn, and S are used in the synthesis process.



                                                                    Page 29 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 31 of 38 PageID #: 183
                               U.S. Patent No. 7,588,828: Claim 14
"providing a nanoparticle precursor composition comprising group 13 ions and group 15 ions; and"




          See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
          Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.

          Samsung’s precursor composition includes ions from groups 13 and 15 of the periodic table. Group 13 elements
          include: B, Al, Ga, In, Tl, and Uut. Group 15 elements include: N, P, As, Sb, Bi, and Uup.
                                         Page 30 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 32 of 38 PageID #: 184
                               U.S. Patent No. 7,588,828: Claim 14
"providing a nanoparticle precursor composition comprising group 13 ions and group 15 ions; and"




          See e.g., https://www.askiitians.com/iit-jee-s-and-p-block-elements/boron-family.html.




          See e.g., https://periodictableprojectblog.wordpress.com/2016/02/14/group-15/.




                                         Page 31 of 37
                            Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 33 of 38 PageID #: 185
                                                         U.S. Patent No. 7,588,828: Claim 14
                                        "effecting conversion of the nanoparticle precursor into nanoparticles,"
effecting conversion of the          The method used to synthesize the Samsung Quantum Dots effects conversion of the nanoparticle precursor into
nanoparticle precursor into          nanoparticles.
nanoparticles,
                                     For example, upon information and belief, Samsung’s Quantum Dots are formed using the following synthesis
                                     process, which converts a nanoparticle precursor composition to a material of the nanoparticles:

                                    “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate (Zn(OA)2)
                                    precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and then they were
                                    converted to InP MSCs as the temperature increased to 170 °C, showing a sharp absorption peak at 370
                                    nm.”

                                    See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                    Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                    Technology, Samsung Electronics) (Exhibit 13), at 1497.




                                    Id., see also e.g. “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                    Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                    Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.

                                    Samsung’s Quantum Dot synthesis process demonstrates that, at least, In(LA)3 and (TMS)3P are precursor species
                                    comprised of ions contained in Samsung’s resulting Quantum Dot nanoparticle core. Id.

                                    Samsung also demonstrates that a molecular interface exists between In, P, Zn, F, and S within their Quantum Dot
                                    cores, which means that precursor species containing, at least, In, P, Zn, and S are used in the synthesis process.



                                                                    Page 32 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 34 of 38 PageID #: 186
                             U.S. Patent No. 7,588,828: Claim 14
            "effecting conversion of the nanoparticle precursor into nanoparticles,"




         See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
         Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.




                                       Page 33 of 37
                           Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 35 of 38 PageID #: 187
wherein said conversion is effected   The conversion in the method used to synthesize the Samsung Quantum Dots is effected in the presence of a
in the presence of a molecular        molecular cluster compound incorporating group 12 ions and group 16 ions under conditions permitting
cluster compound incorporating        nanoparticle seeding and growth.
group 12 ions and group 16 ions
under conditions permitting           For example, Samsung’s Quantum Dots are formed using the following synthesis process, which converts a
nanoparticle seeding and growth.      nanoparticle precursor composition to a material of the nanoparticles:

                                      “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate (Zn(OA)2)
                                      precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and then they were
                                      converted to InP MSCs as the temperature increased to 170 °C, showing a sharp absorption peak at 370
                                      nm.”

                                      See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                      Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                      Technology, Samsung Electronics) (Exhibit 13), at 1497.




                                      Id., see also e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                      Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                      Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.

                                      The conversion is effected in the presence of a molecular cluster. For example, Samsung’s Quantum Dot synthesis
                                      process demonstrates that, at least, In(LA)3, Zn(OA)2, and (TMS)3P are precursor species and a molecular cluster
                                      compound that are all different from each other and comprised of ions contained in Samsung’s resulting Quantum
                                      Dot nanoparticle core. Id.




                                                                    Page 34 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 36 of 38 PageID #: 188
        Samsung also demonstrates that a molecular interface exists between In, P, Zn, F, and S within their Quantum Dot
        cores, which means that precursor species and a molecular cluster compound containing, at least, In, P, Zn, and S
        are used in the synthesis process.




        See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
        Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.

        S and O are ions from group 16 of the periodic table. Group 16 elements include: O, S, Se, Te, Po, and Uuh.
        Further, Zn is an ion from group 12 of the periodic table. Group 12 elements include: Zn, Cd, Hg, and Cn.

                                       Page 35 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 37 of 38 PageID #: 189




        See e.g., https://www.jobilize.com/nanotechnology/course/optical-properties-of-group-12-16-ii-vi-semiconductor-
        nanoparticles.

        The conversion is effected under conditions permitting seeding and growth of nanoparticles. For example,
        Samsung’s Quantum Dots are formed using the following synthesis process:

        “During the InP synthesis, unlike the LaMer type growth, it has been known that the initial nucleation phase
        completely consumes the highly reactive P precursor such as (TMS)3P, and further growth takes place
        through the Ostwald ripening, which results in a large size distribution.”

        “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate (Zn(OA)2)
        precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and then they were
        converted to InP MSCs as the temperature increased to 170 °C, showing a sharp absorption peak at 370
        nm.”

        See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
        Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
        Technology, Samsung Electronics) (Exhibit 13), at 1497.




                                       Page 36 of 37
Case 2:20-cv-00038-JRG Document 1-8 Filed 02/14/20 Page 38 of 38 PageID #: 190
        Id., see also e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
        Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
        Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.

        Further, Samsung discloses its material design and synthesis process which permits seeding and growth of
        nanoparticles.




        See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
        Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 13.




                                       Page 37 of 37
